Citation Nr: 9909541	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-09 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder.  








REPRESENTATION

Appellant represented by:	Disabled American Veterans





INTRODUCTION


The veteran served on active duty from May 1950 to October 
1953.  He was a prisoner of war in North Korea from November 
1950 to August 1953.  His decorations include the Combat 
Infantryman Badge.  

This matter originates from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, that denied increased ratings for 
residuals of a shell fragment wound of the right cheek, 
frostbite of both feet, residuals of a tonsillectomy, 
residuals of malaria, and post-traumatic stress disorder, as 
well as service connection for frostbite of both hands, 
bilateral heel spurring and degenerative changes of the right 
great toe, bilateral hearing loss, and peripheral neuropathy 
as a residual of beriberi.  The veteran appealed the denials 
to the Board of Veterans' Appeals (Board).  In a decision 
dated in August 1996, the Board granted a 50 percent 
evaluation for post-traumatic stress disorder and service 
connection for frostbite of the hands but denied the other 
claimed benefits.  The veteran appealed the Board's decision 
to the United States Court of Veterans Appeals, now known as 
the United States Court of Appeals for Veterans Claims 
(Court), addressing only the issue of entitlement to an 
increased rating for his post-traumatic stress disorder.  In 
a decision dated in June 1998, the Court noted that the 
veteran's brief did not address issues other than the claim 
for an increased rating for post-traumatic stress disorder, 
and the Court therefore deemed those claims abandoned, citing 
Bucklinger v. Brown, 5 Vet. App. 435 (1993).  However, the 
Court vacated and remanded for readjudication that part of 
the Board's August 1996 decision granting a 50 percent rating 
for post-traumatic stress disorder on the basis that an 
adequate rationale was not provided for concluding that only 
a 50 percent rating, and no more, was warranted.  A copy of 
the Court's decision in this case, together with the allied 
motions and briefs, has been placed in the claims file.  

In November 1998, the Board wrote to the veteran, furnishing 
a copy to his representative, and afforded him the 
opportunity to submit additional argument and evidence in 
support of his appeal.  In January 1999, the veteran's 
representative submitted a written argument in support of the 
claim for an increased rating for post-traumatic stress 
disorder.  

Although discussed below as it affects the issue currently 
before the Board, the issue of entitlement to a total 
compensation rating based on unemployability is not in 
appellate status and is therefore not before the Board.  
However, if the veteran confirms in writing that he desires 
to withdraw the appeal of his claim of entitlement to an 
increased rating for post-traumatic stress disorder, the RO 
should undertake any action deemed appropriate with respect 
to his currently assigned total compensation rating based on 
unemployability.  


REMAND

As indicated above, the Board in August 1996 granted a 50 
percent evaluation for post-traumatic stress disorder, which 
the RO implemented in a rating decision dated later in 
August.  The RO assigned an effective date for the 50 percent 
evaluation of November 25, 1991, the date of receipt of the 
veteran's claim for service connection for post-traumatic 
stress disorder.  The veteran contended before the Court that 
he was entitled to a total schedular evaluation for post-
traumatic stress disorder primarily because of his nearly 
complete social isolation.  In January 1997, while his appeal 
was pending before the Court, the veteran filed a claim for a 
total compensation rating based on unemployability.  
(Compensable ratings were in place for disabilities other 
than post-traumatic stress disorder when the case was before 
the Board in August 1996.)  In a rating decision dated May 
14, 1998, the RO granted a total compensation rating based on 
unemployability, effective from the date of receipt of the 
claim for that benefit in January 1997.  However, in a rating 
decision dated October 5, 1998, the RO granted an earlier 
effective date for the total compensation rating of January 
1, 1992, based on evidence in the file showing that the 
veteran last worked full time on December 31, 1991.  The RO 
also assigned an effective date of November 13, 1991, the 
date of VA outpatient treatment, for the grant of a 50 
percent evaluation for post-traumatic stress disorder.  A 
combined service-connected evaluation of 60 percent was 
granted from November 13, 1991, and a combined service-
connected evaluation of 70 percent was assigned from January 
12, 1998.  

Thereupon, the veteran in a statement dated October 5, 1998, 
and received later that month, withdrew his appeal, stating:  
"I am satisfied with [the] Regional Office's last ruling and 
wish to withdraw any and all appeals to date at this time."  
In the interim, however, the Court took the action outlined 
above.  

The veteran may withdraw his appeal in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.204 
(1998).  However, the grant of a total compensation rating 
based on unemployability is predicated on a finding that the 
veteran's service-connected disabilities are sufficiently 
severe to preclude him from securing or following a 
substantially gainful occupation.  38 C.F.R. § 4.16 (1998).  
Thus, the grant of a total compensation rating was based in 
part on the relative severity of the veteran's post-traumatic 
stress disorder as it affected his employability.  The 
Court's action in vacating the Board's August 1996 decision 
undermines the grant by the RO of a total compensation rating 
based on unemployability because the total compensation 
rating was predicated, at least in part, on the 50 percent 
rating assigned for post-traumatic stress disorder.  It seems 
highly unlikely that the veteran would have withdrawn his 
appeal with respect to the claim for an increased rating for 
post-traumatic stress disorder had he clearly appreciated the 
potential adverse impact of his action on his total 
compensation rating based on unemployability.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  The RO should contact the veteran 
and request that he state in writing 
whether he still desires to withdraw the 
appeal of his claim of entitlement to an 
evaluation in excess of 30 percent for 
his service-connected post-traumatic 
stress disorder.  

2.  If the veteran chooses to continue 
to prosecute his claim for an increased 
rating for post-traumatic stress 
disorder, the RO should undertaking any 
further development deemed advisable in 
the circumstances.  The RO should then 
review the record and readjudicate the 
veteran's claim for an evaluation in 
excess of 30 percent for post-traumatic 
stress disorder, effective from November 
13, 1991.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.  



		
	WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 5 -


